DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanus (GB 1,210,935). 
As best depicted in Figure 1, Hanus is directed to a tire construction (e.g. heavy duty tires) comprising a carcass 11, a bead core 13, a pair of sidewalls (no reference character), and a tread (no reference character), wherein at least one circumferential continuous groove 20 is arranged at a height H above an end of a fabric reinforcement (chafer 19 in Figure 1) (Page 1, Lines 85+ and Page 2, Lines 66+).  Hanus further states that height H can range between 10 mm and 50 mm (Page 2, Lines 1-3).  Given the common dimensions of tire section heights (for example, on the order of 100-120 mm), one of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Hanus in accordance to the claimed invention.  It is emphasized that Hanus is directed to tire constructions, for example, in which said at least one groove is positioned in close proximity to a maximum tire section width (in .  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta (US 5,332,016). 
As best depicted in Figures 1 and 2, Tsuruta is directed to a tire construction comprising at least one carcass ply 12, a tread 6, a pair of sidewalls 5, and a pair of bead cores 2.  More particularly, Tsuruta teaches the inclusion of circumferentially spaced, radial grooves 30 that can be arranged above and below a maximum section width of the tire (Column 5, Lines 10-22).  It is emphasized that a critical aspect of Tsuruta is the inclusion of grooves 30 in respective sidewalls such that a maximum depth G of said grooves is positioned between a maximum section width of the tire and a carcass turnup end, resulting in stress reduction at a carcass turnup end.  Given such a disclosure and the generally teaching to include a carcass turnup end, one of ordinary skill in the art at the time of the invention would have found it obvious to include grooves 30 in accordance to the claimed invention.  Again, Tsuruta broadly teaches the inclusion of radial grooves 30 without limitation with respect to the position of radially inner and outer ends- the sole requirement is that a maximum depth G is positioned between a maximum tire section width and a carcass turnup end.  Lastly, Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.    
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelli (US 3,861,438).

In terms of the exact radial placement of said grooves, a fair reading of Bertelli suggests the general inclusion of said grooves in any radial extent of the sidewall that may come into contact with other elements of the wheel (such as the rim) (Column 3, Lines 10+ and Column 4, Lines 23+).  One of ordinary skill in the art at the time of the invention would have found it obvious to position said slits within the claimed radial extent given the general disclosure detailed above (claimed region is consistent with that which may come into contact with a rim).  Lastly, Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.     
With respect to claim 5, Bertelli teaches a range of slit widths between 0.3 mm and 20 mm (Column 2, Lines 20+).  In terms of the width, Bertelli teaches an exemplary embodiment of 0.7 mm (Column 3, Lines 5+).  A fair reading of Bertelli suggests a wide range of values for the groove width and such would be expected to include values between 4 mm and 6 mm (given the broad range disclosed for the depth).  Lastly, Applicant has not provided a conclusive showing of unexpected results for the claimed parameters.
Regarding claim 6, respective radial and circumferential grooves are spaced from one another by a distance between 0.3 and 2.5 times a depth (Column 2, Lines 21+).  This in turn suggests a range of spacings between 0.9 mm and 50 mm (over half of these values are less than 30 mm).  Additionally, an exemplary embodiment of Bertelli includes a spacing of 7.5 mm (Column 3, Lines 10-17). 
.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 4938830 teaches a tire construction comprising a plurality of circumferential slits or grooves 46,48 and a plurality of radial slits or grooves 50.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 10, 2021